Citation Nr: 1213138	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-30 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1945 to October 1947.  The Veteran is a confirmed participant in United Sates atmospheric nuclear testing performed in Operation CROSSROADS.  The Veteran died on December [redacted], 2007 at the age of 81.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2007.  The death certificate lists the cause of death as stroke, with systemic amyloidosis, acute renal failure, and congestive heart failure contributing to death.

2.  The weight of the medical evidence of record contains sufficient medical nexus evidence to establish that exposure to ionizing radiation during the Veteran's active duty service resulted in the amyloidosis that contributed to the Veteran's death.






CONCLUSION OF LAW

Resolving all doubt in favor of the Appellant, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As will be discussed below, the Appellant's claim for service connection for the Veteran's cause of death has been granted.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2011).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a) (2011).   For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially to death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R.               § 3.312(c) (2011).

More specifically, service connection for conditions claimed as due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, the veteran's disease may be one that is presumptively service connected in radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2011).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other words, the fact that the requirements of a presumptive regulation are not met does not itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3) (2011).  "Radiation-risk activity" includes, in pertinent part, onsite participation in a test involving the atmospheric detonation of a nuclear device.  See 38 C.F.R. § 3.309(b)(i), (ii) (2011).  Diseases presumptively service connected for radiation-exposed veterans include, in pertinent part, multiple myeloma.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 3.309(d)(2) (2011).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R.
§ 3.309(d)(3) or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service. Under 38 C.F.R.
§ 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes, in pertinent part, multiple myeloma.  See 38 C.F.R.               § 3.311(b)(5) (2011).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a claimant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Turning to the facts in the instant case, presumptive service connection provisions are inapplicable because neither the Veteran's principal cause of death nor any of the contributing causes of death are among the presumptive diseases specific to radiation-exposed Veterans.  See U.S.C.A. § 1112(c) (West 200); 38 C.F.R.             § 3.309(d)(3) (2011).

Similarly, while the provisions of 38 C.F.R. § 3.311, which provide for special development in cases involving radiogenic diseases, do not apply in the instant case because amyloidosis is not a radiogenic disease under 38 C.F.R. § 3.311, the Veteran's claim was developed in accordance with these procedures based upon a separate claim for service connection that the Veteran made before his death.

Having considered both the possibility of both presumptive service connection and the application of the provisions of 38 C.F.R. § 3.311, the Board is also obligated to consider service connection without reference to the radiation regulations.  As noted above, the regulations governing service connection for radiation exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  Accordingly, the Board will proceed to evaluate the Appellant's claim under the regulations governing service connection for cause of death.  See Combee, 34 F.3d at 1043-44 ; see also 38 C.F.R. § 3.312 (2011).

In order for service connection for the cause of the Veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury or service-connected disability; and (3) medical nexus linking (1) and (2).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the first element, evidence of death, has been met: the Veteran's death certificate indicates that the Veteran died on December [redacted], 2007.  The immediate cause of death was listed as stroke, and other contributing factors included systemic amyloidosis, acute renal failure, and congestive heart failure.

With respect to the second element of in-service disease or injury, at the time of his death, the Veteran was service connected for residuals of radiation-related squamous cell carcinoma and radiation-related residuals of basal cell carcinoma.  The Appellant does not allege that either of these conditions led to the Veteran's death.  Instead, the Appellant argues that the Veteran's exposure to ionizing radiation in-service while participating in Operation CROSSROADS led him to develop these conditions and the amyloidosis that ultimately contributed to his death.  The Veteran's likely exposure to ionizing radiation in service has been conceded; the Defense Threat Reduction Agency estimated that the Veteran's exposure to ionizing radiation as a participant in Operation CROSSROADS could have been as high as 550 rem.  The second element, in-service injury or disease, is satisfied based on the Veteran's conceded exposure to ionizing radiation.

With respect to the third element of medical nexus regarding the cause of the Veteran's death, the record consists of both private and VA etiological opinions.  The Appellant has submitted three private opinions in support of her claim.  In March 2007, M.C., the Veteran's treating cardiologist from a nationally-recognized healthcare provider, noted that the Veteran's fatal stroke was precipitated by amyloid heart disease with congestive heart failure.  M.C. noted that the Veteran's amyloid heart disease was severe, and no specific etiology for the disease was discovered during the Veteran's lifetime.  M.C. acknowledged that oxidative stress related to radiation cases increased expression of an amyloid precursor protein and beta amyloid itself in animal models.  Additionally, M.C. stated that exposure to radiation and other mitogens has been associated with expression of amyloid deposits related to multiple myeloma.  M.C. stated that the Veteran's amyloidosis may well have been associated with exposure to ionizing radiation earlier in life.  

In December 2007, R.B., a hematologist from a nationally-recognized hospital, noted that there was very little difference between multiple myeloma and amyloidosis from a treatment perspective, which is aimed at plasma cells in both cases.  Primary amyloidosis is less common than multiple myeloma, so association studies are difficult, but it is understood that primary amyloidosis belongs to a group of plasma cell disorders, which includes myeloma, and myeloma has been linked to radiation exposure.

A VA clinician provided a medical opinion in February 2008.  It is not evident from the report of the medical opinion whether the clinician reviewed the Veteran's claims file.  The examiner noted that the Veteran's death certificate stated that the Veteran's primary cause of death was stroke.  The examiner stated that "this may be interpreted as cerebral vascular accident leading to cerebral compromise and eventually cardiac and respiratory failure."  The examiner noted that the Veteran was service connected for the two conditions discussed above, and stated that the Veteran's service-connected conditions did not contribute to the immediate cause of his death.  The examiner did not discuss the Veteran's conceded exposure to ionizing radiation in service, and the relationship this exposure may have had to his death.

In March 2010, M.C. provided an additional opinion, noting that the Veteran developed problems with worsening congestive heart failure late in life, and it was ultimately determined that the Veteran had systemic amyloidosis with predominant cardiac involvement.  M.C. indicated that the etiology of the Veteran's amyloidosis was uncertain, and the Veteran's symptoms included pain, fatigue, easy bruising and bleeding, and intractable congestive heart failure.  The cardiologist stated that the Veteran ultimately died from heart failure related to his amyloidosis.  M.C. then stated that multiple myeloma (the Board notes that multiple myeloma is presumptively related to veterans exposed to ionizing radiation) and systemic amyloidosis exist on a spectrum.  M.C. stated that multiple myeloma can produce amyloidosis, and this may have been the case for the Veteran.  Diagnostic tests were not performed during the Veteran's lifetime to determine whether the Veteran had multiple myeloma because of the grave prognosis the Veteran's cardiac amyloid.

M.C. noted that the etiology of multiple myeloma and amyloid is obscure, but studies suggest that genetic damage may be responsible for the development of these conditions.  M.C. noted that radiation exposure has been associated with bone marrow diseases and has been shown in multiple studies to create chromosomal and genetic damage.  Therefore, M.C. concluded that it was reasonable that the Veteran's radiation exposure produced chromosomal injury in sufficient degree to generate bone marrow disease associated with his fatal cardiac amyloidosis.

The Board finds that the private opinions suggesting a relationship between the Veteran's contributing cause of death of amyloidosis and his exposure to ionizing radiation to be highly probative.  Each of the opinion cites to the medical literature, and the rationale accompanying each is well-developed.   The Board assigns much more weight to these positive opinions than to the February 2008 opinion of the VA clinician, which does not appear to have been issued after review of the Veteran's claims file, nor does it address the March 2007 and December 2007 positive etiological opinions.  In addition to the medical evidence of record, the Board has also reviewed the lay statements submitted by the Appellant, the Appellant's daughter, and friends and colleagues of the Veteran, and the Board acknowledges the obvious sincerity of these statements in support of the instant claim.

Therefore, resolving all doubt in the Appellant's favor, the Board concludes that the medical evidence is at least in equipoise as to whether the Veteran's death was causally related to his in-service exposure to ionizing radiation.  The Appellant's claim of entitlement to service connection for the cause of the Veteran's death is granted.  The benefit of the doubt rule is accordingly for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, for the reasons and bases expressed above, the benefit sought on appeal is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


